In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00213-CR
______________________________


BILLY BRUCE LEE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 023873-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          In December 1996, Billy Bruce Lee entered into a plea agreement under which the
trial court deferred adjudication for ten years in exchange for Lee's plea of no contest to
charges of aggravated sexual assault of a child.  In connection with this agreement, Lee
also waived his right to "appeal on any matter in the case except for matters raised by
written motion filed prior to trial."  Citing to Article 1.14 of the Texas Code of Criminal
Procedure,
 he also waived "all rights given to me by law, whether of form, substance or
procedure."
          On June 24, 2005, Lee was adjudicated guilty of the offense and sentenced to
twenty years' imprisonment.  He now seeks to appeal the judgment.  On October 31, 2005,
this Court received a supplemental clerk's record containing the trial court's certification of
Lee's right of appeal.  See Tex. R. App. P. 25.2(d).  The trial court certified that Lee had
waived his right of appeal.  Unless the appellate record contains a trial court's certification
showing that a defendant has the right of appeal, we must dismiss the appeal.  See id.;
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).  We have examined the
clerk's record to determine whether the trial court's certification is defective.  See Dears,
154 S.W.3d at 613.  Because the trial court's certification affirmatively shows Lee waived
his right of appeal and because the record supports the trial court's certification, we dismiss
this appeal.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      November 2, 2005
Date Decided:         November 3, 2005

Do Not Publish